Citation Nr: 0717724	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  06-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, denying the veteran's claims 
for entitlement to service connection for bilateral hearing 
loss, tinnitus, and post-traumatic stress disorder.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In his substantive appeal, received by the RO in April 2006, 
the veteran set forth his request for a hearing before the 
Board, sitting at the RO.  Such a proceeding was thereafter 
scheduled to occur in April 2007, but prior to its 
occurrence, the veteran contacted RO personnel to advise that 
he would be unable to attend his scheduled hearing due to 
family illness.  In addition, when contacted by telephone by 
the RO in April 2007, and reiterated in his correspondence 
received by the Board in May 2007, he requested that his 
travel board hearing be rescheduled, due to the illness and 
eventual death of a family member.  

On the basis of the foregoing, remand is needed in order to 
furnish the veteran his requested hearing.  Accordingly, this 
matter is REMANDED for the following action:

The veteran should be afforded his 
requested hearing before the Board, 
sitting at the RO.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




